Electronically Filed
                                                     Supreme Court
                                                     SCPR-XX-XXXXXXX
                                                     08-MAR-2021
                                                     12:01 PM
                         SCPR-XX-XXXXXXX
                                                     Dkt. 4 OGP
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE JAMES JOHN SCHUBERT, Petitioner.


                          ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition to resign and
 surrender license to practice law in the State of Hawai#i, filed
 by attorney James John Schubert, pursuant to Rule 1.10 of the
 Rules of the Supreme Court of the State of Hawai#i (RSCH), and
 the affidavits submitted in support thereof, we conclude that
 Petitioner Schubert has fully complied with the requirements of
 RSCH Rule 1.10.    Therefore,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
 that the Petitioner shall comply with the notice, affidavit, and
 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FURTHER ORDERED that the Clerk shall remove the
 name of Petitioner Schubert, attorney number 7309, from the roll
 of attorneys of the State of Hawai#i, effective with the filing
 of this order.
           DATED:    Honolulu, Hawai#i, March 8, 2021.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Michael D. Wilson
                                      /s/ Todd W. Eddins